                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 LAQUENTIN BANKS,

        Plaintiff,                                                  ORDER
 v.
                                                            Case No. 18-cv-52-wmc
 DAVID MAHONEY,

        Defendant.


       Pro se plaintiff LaQuentin Banks is proceeding in this lawsuit on a claim against

defendant related to conditions at the Dane County Jail. On June 27, 2018, defendant

filed a motion for summary judgment on exhaustion grounds. (Dkt. #16.) Banks filed an

opposition brief in which he claimed that he filed grievances about his claim in this lawsuit

and that staff may have thrown away his grievances.         Since Banks did not sign his

opposition brief under penalty of perjury, or submit any other evidence supporting those

assertions, the court issued an order giving Banks until October 4, 2018, to submit a

declaration in opposition to defendant’s motion for summary judgment. (Dkt. #22.)

However, plaintiff has not filed such a declaration, nor has he sought an extension or

otherwise provided the court with an indication that he plans to submit admissible

evidence in opposition to the motion. Plaintiff’s failure to respond to the court’s order

suggests that he may have lost interest in pursuing this case and no longer intends to

prosecute it, or that he may have realized that he cannot submit evidence that might be

sufficient to defeat defendant’s motion.

       Plaintiff will receive one more opportunity to submit a declaration in opposition to

defendant’s motion. If he fails to do so by the new deadline, the court will dismiss this
case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for his failure to

prosecute.




                                         ORDER

       IT IS ORDERED that plaintiff LaQuentin Banks may have until November 13,

2018, to file a declaration in opposition to defendant’s motion for summary judgment. If

plaintiff does not respond by that date, the court will dismiss this case with

prejudice under Federal Rule of Civil Procedure 41(b) for plaintiff’s failure to

prosecute it.

       Entered this 23rd day of October, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge
